Matter of Omar G. (2021 NY Slip Op 05335)





Matter of Omar G.


2021 NY Slip Op 05335


Decided on October 6, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 6, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SYLVIA O. HINDS-RADIX
BETSY BARROS
LARA J. GENOVESI, JJ.


2020-08352
 (Docket No. D-18988-16/19C)

[*1]In the Matter of Omar G. (Anonymous), appellant.


Barbara Caravello, Jamaica, NY, for appellant.
Georgia M. Pestana, Corporation Counsel, New York, NY (Deborah A. Brenner and Rebecca L. Visgaitis of counsel), for respondent.

DECISION & ORDER
In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Omar G. appeals from an order of the Family Court, Queens County (Dean T. Kusakabe, J.), dated September 15, 2020. The order, insofar as appealed from, denied that branch of Omar G.'s motion which was to dismiss the petition alleging a violation of probation pursuant to CPLR 3211(a)(4).
ORDERED that the appeal is dismissed, without costs or disbursements.
We dismiss the appeal because no appeal lies as of right from a nondispositional order in a juvenile delinquency proceeding, and permission was never sought and we decline to deem the notice of appeal to be an application for leave to appeal (see  Family Ct Act §§ 365.1[1]; 365.2; Matter of Yolanda B. , 283 AD2d 426, 426).
AUSTIN, J.P., HINDS-RADIX, BARROS and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court